Citation Nr: 1411706	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  05-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for an immune disorder.

4.  Entitlement to service connection for post-traumatic stress disorder.

5.  Entitlement to service connection for gastroesophageal reflux disease.

6.  Entitlement to service connection for hammertoe.

7.  Entitlement to service connection for prostatic hypertrophy.

8.  Entitlement to service connection for lumbar stenosis.

9.  Entitlement to service connection for diabetes mellitus, type II, including due to inservice exposure to herbicides.

10.  Entitlement to service connection for peripheral neuropathy, to include as being secondary to diabetes mellitus, type II.

11.  Entitlement to service connection for Peyroine's disease with erectile dysfunction, to include as being secondary to diabetes mellitus, type II.

12.  Entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to February 1973.  This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2005, the Veteran and his spouse testified at a hearing held before a Decision Review Officer at the RO.  A transcript of this hearing has been added to the record.

In August 2007, the Board issued a decision which denied the Veteran's claims for service connection for chronic fatigue syndrome, fibromyalgia, and an immune disorder.  The remaining issues were then remanded to the RO for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  In September 2007, the RO issued a statement of the case addressing the remanded issues, and the Veteran timely perfected his appeal of the same in November 2007.

The Veteran timely appealed the Board's decision on the issues of service connection for chronic fatigue syndrome, fibromyalgia, and an immune disorder to the United States Court of Appeals for Veterans Claims (Court).  In April 2008, based on a Joint Motion for Remand (Joint Motion), the Court remanded these issues back to the Board for further consideration.

In September 2008, the Board issued a new decision which denied the Veteran's claims for service connection for chronic fatigue syndrome, fibromyalgia, and an immune disorder.  The Veteran timely appealed the Board's decision to the Court.  In July 2009, based on a Joint Motion, the Court remanded these issues back to the Board for further consideration.

In June 2010, the Board issued a decision which vacated its September 2008 decision, and then remanded all of the issues on appeal for additional evidentiary development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2013, the Veteran's representative indicated that a hearing before the Board was requested, and that either a video conference hearing or a Travel Board hearing held at the RO would be acceptable.

Accordingly, this case is Remanded for the following:

Place the Veteran on the docket for a video conference hearing at the RO before the Board, according to the date of the request for such a hearing.  If an earlier Travel Board hearing date is available, that type of hearing may be substituted.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



